DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 09 February 2020 in response to the Office Action of 09 October 2020 are acknowledged and have been entered. Claims 18, 19 and 24 are withdrawn. Claims 1-10, 13-14, and 16-17 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2004/0096891 A1) in view of Leong et al. (US 2004/0253620 A1) and Matsui (US 2017/0260520 A1; PCT filing date 20 August 2015) and Heiman (US 20170247762 A1, PCT filed 11/27/2015).
Regarding claim 1, Bennett et. al. teach a method for placing at least two DNA sequences proximate to each other in a genome, the method comprising: (a) providing the genome with a first site specific recombination site [0009], (b) recombining the first site-specific recombination site with a third site-specific recombination site compatible with the first site-specific recombination site, wherein the third site-specific recombination site is associated with a first DNA sequence, thereby forming a first hybrid recombination site associated with the first DNA sequence, and a second hybrid recombination site (Fig 2a, [0010]). (c) providing the genome with a second site-specific recombination site (The result of the first recombination leaves a FRT site, see Fig. 2a bottom, Fig. 2b top; Bis the first DNA sequence, FRT is the second para [0010] "leaving the initial site specific recombinase site intact"), (d) recombining the second site-specific recombination site, with a fourth site-specific recombination site compatible with the second site-specific recombination site (see Fig. 2b, middle, a recombination event at the FRT sites), wherein the fourth site-specific recombination site is associated with a second DNA sequence (Fig. 2b, DNA Sequence C, 
Claim 1 is interpreted such that the recombination sites can be the same type of recombination site as claim 9 adds the limitation that they are not compatible with each other.
Bennett et. al. does not teach wherein the third site-specific recombination site is associated with a first portion of a split cell-selectable marker and the fourth site-specific recombination site is associated with a second portion of a split cell-selectable marker; wherein the split cell-selectable marker is split within an intron; wherein the first portion of a split cell-selectable marker and the second portion of a split cell-selectable marker are co-expressed in the genome to permit selection; and wherein the first DNA sequence and the second DNA sequence are nucleic acid barcodes.
Leong teaches para [0393] "The product nucleic acid molecules produced by the invention may comprise any number of the same or different nucleic acids ...deletion or replacement of certain portions or components of the linked products of the invention can be accomplished by recombination (e.g., site-specific recombination).", para [0459] "regions which allow for integration into eukaryotic chromosomes (e.g., transposable elements) can be added to these vectors.", para [0372] "The third form selects for cells that have both segments A and D in cis on the same 
Matsui teaches the “5' end of the split PyrG marker (first exon and part of the native intron) integrated into recombinant host strains that are operably linked with its own promoter and two 
Heiman teaches “a method of screening for modulators of a disease comprising: administering to each of a first and second mammal of the same species at least one vector, each vector comprising a regulatory element operably linked to a nucleotide sequence that is transcribed in vivo…….and wherein the nucleotide sequence encodes a protein coding gene, or a short hairpin RNA, or a CRISPR/Cas system; wherein the CRISPR/Cas system comprises at least one guide sequence (gRNA) tracr RNA, and a tracr mate sequence, wherein the at least one guide sequence hybridizes with a target sequence” [0015].  Heiman also teaches that “the vector may comprise a unique barcode sequence, and the method may further comprise identifying the barcodes during sequencing, whereby the identification of a barcode indicates the presence of a vector. A barcode can be any length nucleotide sequence within a polynucleotide that can be distinguished reliably by PCR, sequencing, or hybridization technology from similar length nucleotide sequences in another polynucleotide” [0015].
It is noted that at least claims 2-4 and [0015] of Heiman have support under 35 USC 112 in view of in the disclosure of 0017, 0020, 0045, and 0059 in US 62/122,686 filed October 27, 2014.
It would have been obvious to one of ordinary skill to include the DNA sequences of Leong which comprise of recombination products, a selectable marker, allowing selection for cells that have both segments A and D in cis on the same molecule to Bennett’s method where segment A will 
Regarding claim 2, Bennett et al. teach that the genome is in a cell [0009].
Regarding claims 3 and 4, Bennett et al. teach that the site-specific recombination sites are recombined with a recombinase specific for the recombination site (See Fig. 2a, para [0026], para [0028]). It is noted that nothing in claims 1, 3, or 4 indicates that these recombination sites cannot utilize the same recombination sites or recombinases.
Regarding claim 5, Bennett et al. disclose that the first site-specific recombination site and the second site-specific recombination site may be provided to the genome by means of a plasmid [0016]).
Regarding claim 6, Bennett et al. teach that the third site-specific recombination site associated with the first DNA sequence is on a plasmid, and is recombined with the first site-specific recombination site on the genome (see Fig. 2a).
Regarding claim 7, Bennett et al. teach that the fourth site-specific recombination site associated with the second DNA sequence is on a plasmid, and is recombined with the first site-specific recombination site on the genome (see Fig. 2b).
Regarding claim 8, Bennett et al. teach that the first site-specific recombination site may consist of FRT (para [0013] 'The ere-lox system is the most commonly used site specific recombination system ... Suitable site specific recombinases include FRT", See Fig. 2a).
Regarding claim 17, Bennett et al. teach a method for placing at least two DNA sequences proximate to each other in a genome, as discussed for claim 1. Bennett and et al. do not expressly teach that the method is performed on a large scale basis to create a library of genomes comprising at least two DNA sequences proximate to each other. Leong teaches combinatorial libraries of segments joined by site-specific recombination (para [0393] 'The product nucleic acid molecules produced by the invention may comprise any number of the same or different nucleic acids ... depending on the starting materials. In addition, deletion or replacement of certain portions or components of the linked products of the invention can be accomplished by recombination (e.g., site-specific recombination).", para [0459] "regions which allow for integration into eukaryotic chromosomes (e.g., transposable elements) can be added to these vectors.", para [0523] "desired product consists of DNA-A and DNA-B separated by an attB3 site and cloned into the Destination Vector backbone .... the same type of reaction (i.e., an LR reaction) may be used to combine the two fragments", para [0525]" if the orientation of segment A with respect to segment B were not critical, segment A could be flanked by LI sites on both ends ... This might be useful in generating additional complexity in the formation of combinatorial libraries between segments A and B."). Based on Leong's teaching, it would have been obvious to one of ordinary skill to experiment with making .

Claim 9-10 and 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2004/0096891 A1) in view of Leong et al. (US 2004/0253620 A1) and Matsui (US 2017/0260520 A1; PCT filing date 20 August 2015), and Heiman (US 20170247762 A1, PCT filed 11/27/2015) as applied to claims 1 and 8 and further in view of Baszczynski et al. (US 2011/0030107 A1).
The teachings of Bennett et al. and Leong are applied to claims 9-11 and 13-16 as they were applied to claims 1-8 above.
Bennett, Leong, Matsui, and Heiman do not teach wherein the first site-specific recombination site and the second site-specific recombination site are incompatible with each other; wherein the third site-specific recombination site is further associated with a third DNA sequence and/or the fourth site specific recombination site is further associated with a fourth DNA sequence, wherein the third DNA sequence and/or the fourth DNA sequence are selected from the group consisting of multiple-cloning sites, promoters, coding regions, sgRNA, gRNA, crRNA, miRNA, piRNA, siRNA, enhancers, intronic elements, and combinations thereof; wherein the first DNA sequence and/or the second DNA sequence independently comprise a minimum of 4 nucleotides; wherein the first DNA sequence and/or the second DNA sequence independently comprise a maximum of 300 nucleotides; and wherein the first DNA sequence and/or the second DNA sequence are selected from the group consisting of nucleic acid barcodes, promoters, coding regions, sgRNA, gRNA, crRNA, miRNA, piRNA, siRNA, enhancers, intronic elements, and combinations thereof; and wherein the first DNA sequence and the second DNA sequence are capable of being sequenced together via single-end or paired-end short-read sequencing.
Baszczynski teaches using first and second site-specific recombinases in genome sites that do not recombine with each other (para [0014] "Compositions and methods for the directional, targeted integration of exogenous nucleotides into a transformed plant are provided. The methods use novel recombination sites in a gene targeting system which facilitates directional targeting of desired genes and nucleotide sequences into corresponding recombination sites previously introduced into the target plant genome." para [0036] It is recognized that many variations of the invention can be practiced. For example, target sites can be constructed having multiple non-identical recombination sites. Thus, multiple genes or nucleotide sequences can be stacked or ordered at precise locations in the plant genome.", para [0023] "Accordingly, it is recognized that any suitable non-identical recombination sites may be utilized in the invention, including FRT and mutant FRT sites, FRT and LOX sites, LOX and mutant LOX sites", para [0026] "the recombinase, which is used in the invention, will depend upon the recombination sites in the target site of the transformed plant and the targeting cassette. That is, if FRT sites are utilized, the FLP recombinase will be needed. In the same manner, where lox sites are utilized, the Cre recombinase is required. If the non-identical recombination sites comprise both a FRT and a lox site, both the FLP and Cre recombinase will be required in the plant cell.").
Regarding claim 9, Baszczynski further teaches that the first site-specific recombination site and the second site-specific recombination site may be incompatible with each other (para [0016] "the transformed plant may comprise multiple target sites; i.e., sets of non-identical recombination sites. In this manner, multiple manipulations of the target site in the transformed plant are available.", para [0023] "Accordingly, it is recognized that any suitable non-identical recombination sites may be utilized in the invention, including FRT and mutant FRT sites, FRT and LOX sites, LOX and mutant LOX sites").
Based on the teaching of Baszczynski, it would have been obvious to one of ordinary skill to experiment with non-identical FRT and LOX sites that may direct two DNAs of interest to integrate 
Regarding claim 10, Baszczynski et al. teach that a third site-specific recombination site may be further associated with a third DNA sequence and/or a fourth site-specific recombination site may be further associated with a fourth DNA sequence (para [0036] "It is recognized that many variations of the invention can be practiced. For example, target sites can be constructed having multiple nonidentical recombination sites. Thus, multiple genes or nucleotide sequences can be stacked or ordered at precise locations in the plant genome. Likewise, once a target site has been established within the genome, additional recombination sites may be introduced by incorporating such sites within the nucleotide sequence of the transfer cassette and the transfer of the sites to the target sequence. Thus, once a target site has been established, it is possible to subsequently add sites", said additional sites and nucleotide sequences can be third or fourth sites/ sequences.).
Regarding claim 11, Baszczynski et al. teach that the third DNA sequence and/or the fourth DNA sequence may consist of promoters, coding regions or siRNA (para [0036] "target sites can be constructed having multiple non-identical recombination sites. Thus, multiple genes or nucleotide sequences can be stacked", para [0044] "The nucleotide sequence may encode any nucleotide sequence of interest. Particular genes of interest include ... marker genes, as well as other genes that alter the phenotype of the recipient cells ... The nucleotide sequence also may encode an "antisense" sequence to tum off or modify gene expression.", para [0045] "the nucleotide sequences will be utilized in a functional expression unit or cassette ... a functional promoter, and in most instances a termination region.").
Regarding claim 13, Bennett et al. and Baszczynski et al. teach a method for placing at least two DNA sequences proximate to each other in a genome, as discussed for claim 1. Baszczynski et al. teach that the first DNA sequence may comprise coding sequence, antisense (e.g. siRNA) (para 
Regarding claim 14, Bennett et al. and Baszczynski et al. teach a method for placing at least two DNA sequences proximate to each other in a genome, as discussed for claim 1. Baszczynski et al. teach that the first DNA sequence may comprise coding sequence, antisense (e.g. siRNA) or a promoter (para [0044] 'The nucleotide sequence may encode any nucleotide sequence of interest. Particular genes of interest include ... marker genes, as well as other genes that alter the phenotype of the recipient cells ... The nucleotide sequence also may encode an "antisense" sequence to tum off or modify gene expression.", para [0045] "the nucleotide sequences will be utilized in a functional expression unit or cassette ... a functional promoter, and in most instances a termination region."). Baszczynski does not expressly recite that the first DNA sequence comprises a maximum of 300 nucleotides, however, one of ordinary skill would have readily appreciated that any coding sequence, promoter, or siRNA could comprise less than or equal to than 300 nucleotides to perform a protein-encoding or antisense function, such as an siRNA, which is commonly less than 300 nt, or a promoter element, which may be a maximum of 300 nucleotides.
Regarding claim 16, Baszczynski et al. teach that the first DNA sequence and the second DNA sequence are capable of being sequenced together ((D) "Molecular Verification of Stable Conversion of FRT Sites", para [0095] "DNA ... is isolated, amplified by PCR if necessary, and sequenced by standard methods through the region corresponding to the predicted nucleotide 
Therefore, based on the reasoning provided for each claim above, before the effective filing date of the claimed invention it would have been obvious to combine the teaching of Bennett et al. and Baszczynski et al. because both are interested in methods of inserting multiple constructs into a genome adjacent to each other. Thus, it would have been obvious to one of skill in the art to modify the teachings of Bennett et al. to further optimize the method with specific constructs and unique recombination sites.


Response to Applicants Arguments
The declaration under 37 CFR 1.132 filed 09 February 2021 have been acknowledged and entered.
The declaration argues that “viral vectors such as the ones listed in Heiman (AA V and lentivirus) integrate randomly into the genome, so it would be impossible to reliably land two barcodes next to each other at the same genomic location given their method. Thus, one skilled in the art would not combine Heiman with the site specific recombination systems such as those in Bennett, Leong, Matsui and Baszczynsk” ; and “it would not be obvious to somebody with ordinary skill how to combine multiple site-specific recombinases with viral delivery systems such that integration of two barcodes are delivered to the same genomic site. Given that the random viral integration system described in Heiman cannot result in barcodes adjacent to each other in the 
The declaration argues that “Double barcoding would require that the same cell is infected with two different viruses, which would be an exceedingly rare event using the methods cited in the art.  Somebody with ordinary skill would not be able to follow the teachings of Heiman in combination with Bennet, Leong, Matsui and Baszczynski to deliver two barcodes to any substantial number of cells” on page 3.  Applicant’s arguments have been considered and found not persuasive as these too are factual assertions not supported by specific objective evidence.  Bennett teaches the use of two different vectors to insert fragments of interest into a specific location on the DNA of a cell [0009-0011].  Heiman also teaches that delivery can also be via a plasmid, i.e. not viral delivery [0078] which would negate the need to infect cells with two different viruses to achieve double barcoding.  Therefore the teachings of Heiman are not limited to viral infection.
The declaration argues that “there is no disclosure of barcodes in these references, and one skilled in the art would have no reason to look to Heiman, which generally discloses the use of barcodes in the context of indicating the presence of a particular vector variant, with these site integration references” on page 4.  In response to applicant's arguments against the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore applicant’s arguments have been considered not persuasive as one of ordinary skill looking to verify vector presence would look to Heiman who teaches using barcodes for vector identification.  Regarding the declaration’s statement about barcode length on page 4, Heiman discloses that a barcode can be any length nucleotide sequence as discussed in the rejection above.
Applicant’s argue improper analysis of for support under 35 USC 112 for the use of Heiman as prior art.  Applicant's argument that "the examiner must assess the disclosure of the provisional application for the requisite support of the published claims" is not persuasive because no assessment of the provisional disclosure is necessary to establish that Heiman is prior art in view of its earlier filing date.  Applicants statement that "Applicant questions whether Heiman is, in fact, a prior art reference" is not persuasive because Heiman is prior art in view of its earlier filing date.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636